DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the claims filed on 2/9/2021.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-85816 (hereinafter D1) in view of Kobayashi U.S. Pub. 2021/0013769 (hereinafter D2).
Regarding claim 6, D1 teaches a power converter (18; par [0013]-[0053]; figures 1-6) comprising: 
a plurality of electronic components (53; figure 2) constituting a power conversion circuit; 

a converter case (50 + 51; figure 2) having an inner bottom surface (bottom surface of 50) and housing (see figure 2) the electronic components and the capacitor module; and 
a plurality of fastening members (“Sc1”; figure 3) that include a first fastening member (left “Sc1”; figure 3) and a second fastening member (right “Sc1”; figure 3) and that are configured to fasten the capacitor module (54) to the converter case, the first and second fastening members being mounted (see figure 3) on the inner bottom surface of the converter case, at least one of the electronic components (53) being mounted to (see figure 2) the capacitor module and being arranged between (see figure 2) the first fastening member and the second fastening member when viewed (see figure 2) in a view direction perpendicular to an alignment direction of the first and second fastening members, the view direction being parallel (see figure 2) to the inner bottom surface of the converter case, one of the fastening members (right “Sc1”; see figures 2 and 5) being located closest to the at least one of the electronic components (53) mounted to the capacitor module in all the fastening members, 

D1 does not teach one of the fastening members having a greatest height from the inner bottom surface of the converter case in all the fastening members, and another of the fastening members having a height different from the greatest height of the one of the fastening members.

D2, in the same field of endeavor, teaches a power conversion device, comprising fasteners with different heights (36 and 93; figure 3) for accommodating parts with different heights.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the power converter case of D1, such that different height fasteners would be required, as suggested by D2, for accommodating different heights and different arrangements of electronic components, if desired, such that the modified power converter would have one of the fastening members having a greatest height from the inner bottom surface of the converter case in all the fastening members, and another of the fastening members having a height different from the greatest height of the one of the fastening members.

Regarding claim 11, D1/D2 also teaches the power converter according to claim 6, wherein: the at least one of the electronic components mounted to the capacitor module serves as at least one of a discharge resistor and a discharge circuit (see par [0022] of D1; 54 is a capacitor discharge resistance unit).

Allowable Subject Matter
5.	Claims 1-5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior arts of record fail to teach, disclose or suggest a power converter, as recited in claim 1, wherein the at least one of the electronic components mounted to the capacitor module having an extension portion configured to extend to be closer to at least one of the fastening members than the capacitor is when viewed in the view direction, the extension portion being shaped to project in a height direction of the fastening members.

6.	Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior arts of record fail to teach, disclose or suggest the power converter according to claim 6, wherein: the capacitor is incorporated in the capacitor case; and the capacitor case has a first face that defines an opening, and a second face opposite to the first face, the second face having a concaved recess formed therein, the capacitor case further comprising: a fastening-member arrangement wall in which the first fastening member is arranged; a first catch member fastened to the first fastening member; and a bolt installation wall in which a fastening bolt is installed, the fastening-member arrangement wall, the first catch member, and the bolt installation wall being provided in the concaved recess with the fastening- member arrangement wall and the bolt installation wall sandwiching the first catch member.

Regarding claim 9, the prior arts of record fail to teach, disclose or suggest the power converter according to claim 6, wherein: the at least one of the electronic components mounted to the capacitor module has an extension portion configured to extend to be closer to at least one of the fastening members than the capacitor is when viewed in the view direction.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 

HUNG Q. DANG
Examiner
Art Unit 2835

/ROBERT J HOFFBERG/Primary Examiner, Art Unit 2835